Title: James Lovell to Abigail Adams, 8 January 1781
From: Lovell, James
To: Adams, Abigail


     
      Philada. Jan. 8th. 1781
     
     Yes I will try it. To one of the most sensible, virtuous and consequently most lovely of the Loveliest Sex, it will drop its Ink in Paragraphs of calmer Stile than for the last fifteen minutes. My Penknife formed it at first for the Purposes of Friendship; whence then such a Flow of Bitterness and Execration? All this too to the Husband of Portia! Will he become a Distributor of such Evil? No. He is more philosophic, more benevolent and wise. He can exquisitely feel an Injustice done to his Country, but he will not suffer himself to be transported beyond the Language of grave Censure. It must however, be acknowledged that the Provocation was great. Let an Appeal be made to the Throne of Complacency.—Listen then, Portia. I had according to your Wish superscribed your Letter to Mr. Adams to go by the Brig Duke of Leinster that will sail for Europe probably Tomorrow. To wish him every Happiness myself while I conveyed a real Portion of it from you was the main Intent of my adding a new Cover. Fresh Ideas sprang. Facts came forward on my memory. The Pensylvania Line are mutinous; yet, have they given up two Spies of Clinton’s who were tempting them with most seductive Promises. Should such virtuous Soldiers be barebacked and barefooted Subjects of Temptation? By a Vessel which left France late in November I yesterday received Copies of Letters dated in March and April last year, telling of Cloathes going from Nantes to Brest, to Rochelle, here there, to and fro to be shipped for America, Satan knows when. Tis plain not before January 1781. This Thought was too much for my Pen; away it flew over the Paper Gall here, Gall there, Gall and Bitterness every where. I doubted whether it would again ever become fit for civil Purposes. I took it therefore a second Time in Hand just now, with Hesitancy, to acknowledge the Receipt of your Favor of Decr. 25th.
     Why did you strive to make me vile in my own Eyes? I “renounce all Connexion with your Sex”!!! Then should I be vile indeed. I entreat you, charming Lady, to consider that the Letter of Recommendation which you say I had not noticed is the very one in which you ask “Can he suffer Letters repeatedly to reach him and not deign a Line in Reply”? And was also the identical one of September 3d. to which I had Reference in mine of November 27th, and which I had also acknowledged on the 21st. as Jemmy Rivington well knows, tho he does not tell it in print. I cannot say when I inclosed the Bills of Exchange but I do not find my memoranda in my Almanack cancelled by the mark of your Acknowledgement, June 13, July 17 and 21 and Sept. 26. Perhaps those were only a few Lines of Cover to news papers.
     It was only last Week that I had the Pleasure of seeing Mr. Brown whom I acquainted with your kind Mention of his name and Person to me, as I had before done in regard to Doctor Lee. I am out with both those Gentlemen, for tho they expressed their Admiration of you yet they did it not with that extraordinary fervor which accords with my own Sentiments, and which I think an Hour’s Conversation with you demands.
     Col. Palfrey sailed some time ago. J. P. Jones was at L’Orient Novr. 17th. Should he arrive here, depend upon my Attention to what he may bring for you.—Mr. Dana is appointed to proceed as Minister to Russia; but I am almost decided in Mind that he will not incline to accept the Mission. Col. J. Laurens will be in Boston by the Time this reaches you, and, if he does not ride to Braintree, you can not fail to hear of him by Gen. Warren.
     
     This Evening four Years I passed with you at your Brother Cranche’s. Did I imagine on the Noon of that day I was thus long to be seperated from a most amiable Wife? No indeed; nor can I boast of the Patriotism that would have mounted me then on Horseback under such Ideas, with a chearful Resolution. Yrs. affectly.,
     
      JL
     
    